Order entered December 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00875-CR

                     BEDFORD WASHINGTON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F98-02765

                                      ORDER

      The clerk’s record in this appeal is overdue. The clerk’s record was due July

8, 2022. By postcard dated September 9, 2022, we notified the District Clerk that

the clerk’s record was overdue. We directed the District Clerk to file the clerk’s

record within thirty days. As of the date of this order, the clerk’s record has not yet

been filed. We ORDER the Dallas County District Clerk to file the clerk’s record

for this appeal within TEN DAYS of the date of this order.
      We DIRECT the Clerk to send copies of this order to Dallas County District

Clerk Felicia Pitre, to appellant at the address on file with the Court; and to the

Dallas County District Attorney’s Office, Appellate Division.

                                            /s/    DENNISE GARCIA
                                                   JUSTICE